Per Curiam.
Respondent was admitted to practice by this Court in 1995. He currently resides in Boyds, Maryland.
By decision dated July 31, 2008, respondent was suspended by this Court for a period of one year, effective June 12, 2008, as a result of having been convicted of conspiracy to commit immigration fraud in violation of 18 USC §§ 371 and 1546 (a) (Matter of Garcia, 53 AD3d 1032 [2008]). He now applies for reinstatement. Petitioner does not oppose the application.
Our examination of the papers submitted on the application, including a report and favorable recommendation of the Committee on Character and Fitness, indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]), and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Cardona, P.J., Mercure, Spain, Malone Jr. and Kavanagh, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.